Per Curiam.

The title of the lessors of the plaintiff was fully made out upon the trial. According to BJeeck-ej-’s map and survey, which has heretofore received the sanction of this court, the premises in question are included within lot No. 48. The defence set up was, that the line to which the defendant claims had been established by Volkert P. Douw, the former proprietor of lot 48, and that the lessors of the plaintiff are now concluded by his acts from contesting that line. But the facts in. the case are not sufficient to support that inference, or to prove that Douw had done any act, or given any assent which ought to have concluded him from asserting his right.*
Judgment for the plaintiff.

 In this, and in the eases which were-argued at the last term, Mr. Jugttee Van Ness took-no part in the Judgments delivered by the^court.